Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2016

                                      No. 04-16-00109-CV

                       Hari Prasad KALAKONDA and Latha Kalakonda,
                                       Appellants

                                                v.

                                ASPRI INVESTMENTS, LLC,
                                         Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI01910
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       After we granted Appellee’s first motion for extension of time to file the brief, Appellee’s
brief was due on April 18, 2016. See TEX. R. APP. P. 38.6(b), (d). The day after the brief was
due, Appellee filed the brief and an unopposed second motion for extension of time.
       Appellee’s motion for a one-day extension of time to file the brief is GRANTED.
Appellee’s brief is deemed timely filed.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court